[Cite as Stetter v. R.J. Corman Derailment Servs., L.L.C., 125 Ohio St.3d 280, 2010-Ohio-
1029.]




   STETTER ET AL. v. R.J. CORMAN DERAILMENT SERVICES, L.L.C., ET AL.
            [Cite as Stetter v. R.J. Corman Derailment Servs., L.L.C.,
                       125 Ohio St.3d 280, 2010-Ohio-1029.]
Torts — Employer intentional torts — R.C. 2745.01 — R.C. 2745.01 does not
        violate rights to trial by jury, to a remedy, to open courts, to due course of
        law, or to equal protection under Ohio Constitution — R.C. 2745.01 does
        not violate separation of powers — R.C. 2745.01 does not conflict with
        legislative authority granted by Section 34 or 35, Article II, Ohio
        Constitution — R.C. 2745.01 does not eliminate common-law cause of
        action of employer intentional tort.
 (No. 2008-0972 — Submitted February 18, 2009 — Decided March 23, 2010.)
   ON ORDER from the United States District Court, Northern District of Ohio,
      Western Division, Certifying Questions of State Law, No. 3:07CV866.
                                __________________
                              SYLLABUS OF THE COURT
1. R.C. 2745.01, as enacted by Am.H.B. No. 498, effective April 7, 2005, does
        not violate the Ohio Constitution's trial-by-jury provision (Section 5,
        Article I), the right-to-a-remedy and open-courts provisions (Section 16,
        Article I), the due-course-of-law provision (Section 16, Article I), the
        equal protection provision (Section 2, Article I), or the separation-of-
        powers doctrine and is therefore constitutional on its face.
2. R.C. 2745.01, as enacted by Am.H.B. No. 498, effective April 7, 2005, does
        not conflict with the legislative authority granted to the General Assembly
        by Sections 34 and 35, Article II of the Ohio Constitution. (Kaminski v.
        Metal & Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-1027, ___
        N.E.2d ____, syllabus, followed.)
                                 SUPREME COURT OF OHIO




3. R.C. 2745.01, as enacted by Am.H.B. No. 498, effective April 7, 2005, does
        not eliminate the common-law cause of action for an employer intentional
        tort.
                                   __________________
        CUPP, J.
        {¶ 1} We accepted review of certified questions of state law from the
United States District Court for the Northern District of Ohio, Western Division,
regarding the validity of R.C. 2745.01, Ohio's employer intentional-tort statute,
under the Ohio Constitution. For the reasons that follow, we answer the certified
questions in the negative and hold that R.C. 2745.01, which was enacted by
Am.H.B. No. 498, 150 Ohio Laws, Part IV, 5533, effective April 7, 2005, is
facially constitutional. See also our decision in case No. 2008-0857, Kaminski v.
Metal & Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-1027, ___ N.E.2d
____, decided today as well. 1
        I. The Certification Order and the Questions to Be Answered
        {¶ 2} The federal district court’s amended certification order sets forth
the following brief statement of the facts:
        {¶ 3} “The Complaint alleges that on March 13, 2006, while employed
by Defendant R.J. Corman Derailment Services LLC, Plaintiff Carl Stetter was
injured while working in the course and scope of his employment. Plaintiff Carl
Stetter applied for and received workers’ compensation benefits as a result of the
injuries he sustained on March 13, 2006.
        {¶ 4} “Plaintiffs filed their Complaint in the Wood County Common
Pleas Court. Defendants removed the action to the United States District Court
for the Northern District of Ohio, Western Division. Federal jurisdiction is based


1. Some of the issues of this case and of Kaminski overlap. In resolving the issues that overlap,
we have considered all the briefs that have been filed in both cases.




                                               2
                                 January Term, 2010




upon 28 U.S.C. § 1332 because there is diversity between the parties and the
amount in controversy exceeds $75,000.
         {¶ 5} “Plaintiffs’ Complaint alleges that Defendants committed an
employer intentional tort. On February 29, 2008, pursuant to an order of this
Court, Defendants filed an Amended Answer in which they asserted that Plaintiffs
are unable to establish any deliberate intent by the Defendants to cause Plaintiffs’
injuries and therefore Plaintiffs’ claims are barred by R.C. 2745.01. On March
17, 2008, pursuant to an Order of this Court, Plaintiffs filed their Motion to Strike
and/or For Declaratory Judgment asserting that R.C. 2745.01 is unconstitutional.
To fully adjudicate this matter and determine the rights and liabilities of each
party, this Court needs a determination by the Ohio Supreme Court regarding the
constitutionality of R.C. 2745.01 under the Ohio Constitution. The Supreme
Court of Ohio has not yet had opportunity to issue a decision on the
constitutionality of R.C. 2745.01, as enacted by House Bill 498 effective April 7,
2005.”
         {¶ 6} The federal court certified the following eight questions to this
court:
         {¶ 7} “1. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the right to trial by jury?
         {¶ 8} “2. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the right to a remedy?
         {¶ 9} “3. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the right to an open court?
         {¶ 10} “4. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the right to due process of law?
         {¶ 11} “5. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the right to equal protection of the
law?



                                           3
                                   SUPREME COURT OF OHIO




         {¶ 12} “6. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for violating the separation of powers?
         {¶ 13} “7. Is R.C. §2745.01, as enacted by House Bill 498, effective
April 7, 2005, unconstitutional for conflicting with the legislative authority
granted to the General Assembly by §34 and §35, Article II, of the Ohio
Constitution?
         {¶ 14} “8. Does R.C. §2745.01, as enacted by House Bill 498, effective
Apri1 7, 2005, do away with the common law cause of action for employer
intentional tort?”
         {¶ 15} We reviewed the parties’ preliminary memoranda and consented to
answer the eight certified questions of the amended order. 119 Ohio St.3d 1452,
2008-Ohio-4562, 893 N.E.2d 520. 2
         {¶ 16} Plaintiffs Carl and Doris Stetter are the petitioners in this matter.
The respondents are defendants R.J. Corman Derailment Services, L.L.C., and
R.J. Corman Railroad Group, L.L.C.
                                           II. Analysis
         {¶ 17} R.C. 2745.01, effective April 7, 2005, provides in its entirety:
         {¶ 18} “(A) In an action brought against an employer by an employee, or
by the dependent survivors of a deceased employee, for damages resulting from
an intentional tort committed by the employer during the course of employment,
the employer shall not be liable unless the plaintiff proves that the employer
committed the tortious act with the intent to injure another or with the belief that
the injury was substantially certain to occur.




2. The federal district court had previously certified similar questions to this court, and this court
accepted those questions on August 6, 2008. 119 Ohio St.3d 1405, 2008-Ohio-3880, 891 N.E.2d
766. However, the federal court issued an amended order because the original incorrectly referred
to Senate Bill 80, rather than House Bill 498, as the bill that enacted R.C. 2745.01.




                                                  4
                                     January Term, 2010




         {¶ 19} “(B) As used in this section, ‘substantially certain’ means that an
employer acts with deliberate intent to cause an employee to suffer an injury, a
disease, a condition, or death.
         {¶ 20} “(C) Deliberate removal by an employer of an equipment safety
guard or deliberate misrepresentation of a toxic or hazardous substance creates a
rebuttable presumption that the removal or misrepresentation was committed with
intent to injure another if an injury or an occupational disease or condition occurs
as a direct result.
         {¶ 21} “(D) This section does not apply to claims arising during the
course of employment involving discrimination, civil rights, retaliation,
harassment in violation of Chapter 4112 of the Revised Code, intentional
infliction of emotional distress not compensable under Chapters 4121 and 4123 of
the Revised Code, contract, promissory estoppel, or defamation.”                       150 Ohio
Laws, Part IV, 5533.
         {¶ 22} In Kaminski, 125 Ohio St.3d 250, 2010-Ohio-1027, ____ N.E.2d
___, we reviewed the history and development of employer intentional-tort law in
Ohio. In particular, we examined this court’s decisions in Brady v. Safety-Kleen
Corp. (1991), 61 Ohio St.3d 624, 576 N.E.2d 722, and Johnson v. BP Chems.,
Inc. (1999), 85 Ohio St.3d 298, 707 N.E.2d 1107, both of which struck down
legislation governing employer intentional torts. We draw upon Kaminski in
answering the certified questions of this case.3
                                  A. The Statutory Purpose
         {¶ 23} In an argument going to the eighth certified question, petitioners
assert that R.C. 2745.01 “does not do away with the common law cause of action
for employer intentional tort.” (Emphasis added.) Rather than arguing that R.C.




3. To facilitate our discussion of the numbered certified questions, we address them out of order.




                                                 5
                              SUPREME COURT OF OHIO




2745.01 is unconstitutional, petitioners present an elaborate argument that R.C.
2745.01 is actually constitutional when understood in its proper context.
           {¶ 24} Petitioners first contend that the portion of R.C. 2745.01(A)
regarding the employer’s intent to injure another is actually a codification of the
common-law cause of action developed by this court, in such cases as
Blankenship v. Cincinnati Milacron Chems., Inc. (1982), 69 Ohio St.2d 608, 23
O.O.3d 504, 433 N.E.2d 572, and in Fyffe v. Jeno’s, Inc. (1991), 59 Ohio St.3d
115, 570 N.E.2d 1108.         Petitioners then assert that R.C. 2745.01(A) both
acknowledges the existing common-law action for employer intentional torts and
creates “a new statutory cause of action for deliberately intended employer
intentional torts.” (Emphasis sic.)
           {¶ 25} Petitioners accordingly contend that the General Assembly meant
to accept this court’s holdings in Brady and Johnson.
           {¶ 26} For reasons also discussed in Kaminski, we reject petitioners’
construction of R.C. 2745.01. It was the General Assembly’s intent in enacting
R.C. 2745.01, as expressed particularly in R.C. 2745.01(B), to permit recovery for
employer intentional torts only when an employer acts with specific intent to
cause an injury. See id., 125 Ohio St.3d 250, 2010-Ohio-1027, ___ N.E.2d ___,
at ¶ 56.
           {¶ 27} To accept petitioners’ view of the statute, we must ignore the
history of employer intentional-tort law in Ohio and the dynamic between the
General Assembly’s attempts to legislate in this area and this court’s decisions
reacting to those attempts. Instead, we find that R.C. 2745.01 embodies the
General Assembly’s intent to significantly curtail an employee’s access to
common-law damages for what we will call a “substantially certain” employer
intentional tort. We do not view the statute as a codification of this court’s
decisions in Brady, 61 Ohio St.3d 624, 576 N.E.2d 722, and Johnson, 85 Ohio
St.3d 298, 707 N.E.2d 1107.




                                          6
                                January Term, 2010




        {¶ 28} It does not necessarily follow, however, that R.C. 2745.01 does
away with the common-law cause of action for employer intentional tort, which is
the query posed by the eighth certified question.            Although the statute
significantly limits lawsuits for employer workplace intentional torts, it does not
abolish the tort entirely. See Talik v. Fed. Marine Terminals, Inc., 117 Ohio St.3d
496, 2008-Ohio-937, 885 N.E.2d 204, ¶ 17 (“The General Assembly modified the
common-law definition of an employer intentional tort by enacting R.C.
2745.01”). Accordingly, we answer the eighth certified question by holding that
R.C. 2745.01 does not eliminate the common-law cause of action for an employer
intentional tort.
                B. Sections 34 and 35, Article II, Ohio Constitution
        {¶ 29} The seventh certified question asks whether R.C. 2745.01
impermissibly conflicts with the legislative authority granted to the General
Assembly by Sections 34 and 35, Article II of the Ohio Constitution.            We
reviewed this issue in Kaminski, and we held that no such conflict exists. In
Kaminski, we clarified that both constitutional provisions function as grants of
authority to the General Assembly and not as limitations on legislative authority.
        {¶ 30} To the extent that this court in Johnson, and the plurality in Brady,
construed Sections 34 and 35 as preventing the General Assembly from enacting
legislation in this area, we disclaim that reasoning. See Kaminski, 125 Ohio St.3d
250, 2010-Ohio-1027, ___ N.E.2d ___, at the syllabus. Because of the significant
differences between the current statute and the statutes invalidated in Johnson and
Brady, we limit those decisions to the specific statutes invalidated in those cases.
Accordingly, for the reasons stated in Kaminski, we answer the seventh certified
question in the negative and hold that R.C. 2745.01, as enacted by Am.H.B. No.
498, effective April 7, 2005, does not conflict with the legislative authority
granted to the General Assembly by Sections 34 and 35, Article II of the Ohio
Constitution.



                                         7
                             SUPREME COURT OF OHIO




                        C. Other Constitutional Provisions
        {¶ 31} The remaining certified questions in this case test the
constitutionality of R.C. 2745.01 under provisions other than Sections 34 and 35,
Article II.
        {¶ 32} Our inquiry is guided by familiar and well-established principles of
constitutional adjudication. In Arbino v. Johnson & Johnson, 116 Ohio St.3d 468,
2007-Ohio-6948, 880 N.E.2d 420, we reiterated that all statutes enjoy a strong
presumption of constitutionality: “Before a court may declare unconstitutional an
enactment of the legislative branch, ‘it must appear beyond a reasonable doubt
that the legislation and constitutional provisions are clearly incompatible.’ ” Id. at
¶ 25, quoting State ex rel. Dickman v. Defenbacher (1955), 164 Ohio St. 142, 57
O.O. 134, 128 N.E.2d 59, paragraph one of the syllabus.
        {¶ 33} Furthermore, a party raising a facial challenge to a statute, as
petitioners do here, must demonstrate that there is no set of circumstances under
which the statute would be valid. Arbino at ¶ 26, citing United States v. Salerno
(1987), 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697. “ ‘The fact that a
statute might operate unconstitutionally under some plausible set of circumstances
is insufficient to render it wholly invalid.’ ” Arbino at ¶ 26, quoting Harrold v.
Collier, 107 Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 37. See also
Groch v. Gen. Motors Corp., 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d
377, ¶ 25-26.
        {¶ 34} “A fundamental principle of the constitutional separation of
powers among the three branches of government is that the legislative branch of
government is ‘the ultimate arbiter of public policy.’ ” Arbino at ¶ 21, quoting
State ex rel. Cincinnati Enquirer, Div. of Gannett Satellite Information Network v.
Dupuis, 98 Ohio St.3d 126, 2002-Ohio-7041, 781 N.E.2d 163, ¶ 21. In fulfilling
that role, the legislature is entrusted with the power to continually refine Ohio’s
laws to meet the needs of our citizens. Id.




                                          8
                                January Term, 2010




       {¶ 35} It is not the role of the courts “to establish legislative policies or to
second-guess the General Assembly’s policy choices. ‘[T]he General Assembly
is responsible for weighing [policy] concerns and making policy decisions; we are
charged with evaluating the constitutionality of their choices.’ ” Groch v. Gen.
Motors Corp., 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 212,
quoting Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 113.
       {¶ 36} Section 1, Article II of the Ohio Constitution provides that all
legislative power of the state is vested in the General Assembly. Thus, the
General Assembly possesses the authority to enact any law that does not conflict
with the Ohio and United States Constitutions. See State ex. rel Jackman v.
Cuyahoga Cty. Court of Common Pleas (1967), 9 Ohio St.2d 159, 162, 38 O.O.2d
404, 224 N.E.2d 906. Included within this authority is the power to “alter, revise,
modify, or abolish the common law” as the General Assembly deems necessary to
further the common good. Arbino at ¶ 131 (Cupp, J., concurring). See Thompson
v. Ford (1955), 164 Ohio St. 74, 79, 57 O.O. 96, 128 N.E.2d 111 (using its police
powers, the General Assembly “may modify or entirely abolish common-law
actions and defenses”); accord Strock v. Pressnell (1988), 38 Ohio St.3d 207, 214,
527 N.E.2d 1235.
       {¶ 37} “While stare decisis applies to the rulings rendered in regard to
specific statutes, it is limited to circumstances ‘where the facts of a subsequent
case are substantially the same as a former case.’ Rocky River v. State Emp.
Relations Bd. (1989), 43 Ohio St.3d 1, 5, 539 N.E.2d 103. We will not apply
stare decisis to strike down legislation enacted by the General Assembly merely
because it is similar to previous enactments that we have deemed unconstitutional.
To be covered by the blanket of stare decisis, the legislation must be phrased in
language that is substantially the same as that which we have previously
invalidated.




                                          9
                             SUPREME COURT OF OHIO




       {¶ 38} “A careful review of the statutes at issue * * * reveals that they are
more than a rehashing of unconstitutional statutes. In its continued pursuit of
reform, the General Assembly has made progress in tailoring its legislation to
address the constitutional defects identified by the various majorities of this court.
The statutes before us * * * are sufficiently different from the previous
enactments to avoid the blanket application of stare decisis and to warrant a fresh
review of their individual merits.” Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948,
880 N.E.2d 420, ¶ 23-24. See also Groch, 117 Ohio St.3d 192, 2008-Ohio-546,
883 N.E.2d 377, ¶ 104-106.
       {¶ 39} Like the statutes at issue in Arbino and Groch, the statute at issue
in this case resembles previous invalid legislation in some respects, but it differs
in significant and important ways. Consequently, even though this court has
struck down employer intentional-tort statutes in previous cases, stare decisis does
not necessarily compel the conclusion that R.C. 2745.01 is also unconstitutional.
Rather, we conduct a fresh review of the statute in light of its specific terms.
1. Open Courts and Right to a Remedy (Section 16, Article I, Ohio Constitution)
       {¶ 40} The second certified question asks whether R.C. 2745.01 violates
the right to a remedy. The third certified question asks whether R.C. 2745.01
violates the right to an open court.
       {¶ 41} Section 16, Article I of the Ohio Constitution provides, “All courts
shall be open, and every person, for an injury done him in his land, goods, person,
or reputation, shall have remedy by due course of law, and shall have justice
administered without denial or delay.”         Section 16 contains several distinct
guarantees. First, legislative enactments may restrict individual rights only “by
due course of law,” a guarantee equivalent to the Due Process Clause of the
Fourteenth Amendment to the United States Constitution. Groch v. Gen. Motors
Corp., 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 108. We address
that facet of Section 16 in Part II(C)(3), below.




                                          10
                                January Term, 2010




       {¶ 42} Additionally, separate concerns are implicated by Section 16’s
provisions that this state’s courts shall be open to every person with a right to a
remedy for injury to his person, property, or reputation. “ ‘When the Constitution
speaks of remedy and injury to person, property, or reputation, it requires an
opportunity granted at a meaningful time and in a meaningful manner.’ ”Arbino,
116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 44, quoting Hardy v.
VerMeulen (1987), 32 Ohio St.3d 45, 47, 512 N.E.2d 626. “A statute need not
‘completely abolish the right to open courts’ to run afoul” of Section 16. Arbino
at ¶ 45, quoting Sorrell v. Thevenir (1994), 69 Ohio St.3d 415, 426, 633 N.E.2d
504. Any statute that eliminates a right to a judgment or to a properly rendered
verdict is unconstitutional, and an individual cannot be “wholly foreclosed from
relief after a verdict is rendered in his or her favor.” Arbino at ¶ 45. This court
has invalidated statutes and rules as violative of this aspect of Section 16, Article I
in cases involving a “serious infringement of a clearly preexisting right to bring
suit.” Fabrey v. McDonald Village Police Dept. (1994), 70 Ohio St.3d 351, 355,
639 N.E.2d 31.
       {¶ 43} We now address the open-courts and right-to-a-remedy provisions
of Section 16 as applicable to this case.
       {¶ 44} Petitioners contend that requiring employees to show a “deliberate
intent” to cause injury denies a meaningful remedy to employees injured by acts
committed with the “substantially certain” level of intent, who are relegated to
workers’ compensation recovery only. Petitioners assert that “[t]he right to bring
a civil action for damages is the only meaningful remedy for an intentional tort in
any context, including the context of employment.”
       {¶ 45} Petitioners further assert that requiring an employee to show an
employer’s deliberate intent to cause injury “will effectively close Ohio’s courts”
to employees injured by an employer acting with something less than deliberate
intent. To this end, petitioners emphasize that in Johnson, 85 Ohio St.3d at 306,



                                            11
                            SUPREME COURT OF OHIO




707 N.E.2d 1107, this court stated that former R.C. 2745.01(D) was flawed
because it might force an employee to prove “at a minimum, that the actions of
the employer amount to criminal assault.”
       {¶ 46} As we noted in Kaminski, 125 Ohio St.3d 250, 2010-Ohio-1027,
___ N.E.2d ___, at ¶ 96, the majority opinion in Johnson did not rely solely on
Sections 34 and 35, Article II in overturning the employer intentional-tort statute
at issue in that case. Much of the discussion in Johnson shows that the statute
was determined to be unconstitutional based in large part on the heavy burden it
placed on employees seeking a civil remedy.
       {¶ 47} In this regard, this court stated in Johnson, 85 Ohio St.3d at 306,
707 N.E.2d 1107, that former R.C. 2745.01 “created a cause of action that is
simply illusory” and that the statutory requirements “are so unreasonable and
excessive that the chance of recovery of damages by employees for intentional
torts committed by employers in the workplace is virtually zero.” Id. at 307.
These statements resemble the standards governing judicial review of alleged
violations of Section 16’s guarantee of the right to a remedy and right to an open
court. See, e.g., Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶
47, 97 (statutory remedies must be “meaningful” to comply with Section 16).
       {¶ 48} Current R.C. 2745.01, however, jettisons many of the attributes
that troubled this court in past versions. For example, the current statute does not
require employees to establish an intentional tort by clear and convincing
evidence, in contrast to former R.C. 2745.01, which was invalidated in Johnson.
See 85 Ohio St.3d at 306, 707 N.E.2d 1107; see former R.C. 2745.01(B) (146
Ohio Laws, Part I, 756) (clear-and-convincing-evidence standard applied to all
elements of an employer intentional tort) and (C)(1) (id.) (clear-and-convincing-
evidence standard applied to responses to employers’ motions for summary
judgment). Moreover, the current version does not require that a court impose
sanctions for failing to comply with certification requirements, such as the




                                        12
                               January Term, 2010




requirement to attest that an action is not brought for an improper purpose such as
harassment. See former R.C. 2745.01(C)(2). 146 Ohio Laws, Part I, 757.
       {¶ 49} Additionally, current R.C. 2745.01, in contrast to former R.C.
4121.80 (141 Ohio Laws, Part I, 733), which was struck down in Brady, does not
provide that an employee who recovers for an intentional tort may collect only the
amount recovered in excess of the workers’ compensation benefits the employee
also received, former R.C. 4121.80(A) (id.), does not provide that the Industrial
Commission, rather than a court, must determine the amount of damages and does
not cap the amount of damages recovered for an employer intentional tort, R.C.
4121.80(D) (id. at 735), and does not establish an intentional tort fund, R.C.
4121.80(E) (id.).
       {¶ 50} It is apparent that the General Assembly responded to this court’s
previous decisions by eliminating many of the features identified by this court as
unreasonable, onerous, and excessive. Thus, in reviewing R.C. 2745.01, we find
a more limited statute than those previously held to be unconstitutional.
       {¶ 51} Petitioners point out that the Johnson court objected to requiring an
employee to prove the equivalent of a criminal assault. But Johnson's objections
were largely based on former R.C. 2745.01’s imposition of a clear-and-
convincing-evidence burden of proof. Because the current statute has no such
requirement, it is distinguishable from the one in Johnson, and the statute here
imposes no similar burden on an employee’s right to an open court.
       {¶ 52} In Hardy, 32 Ohio St.3d at 49, 512 N.E.2d 626, we rejected the
notion that “causes of action as they existed at common law or the rules that
govern such causes are immune from legislative attention.” This is because “[n]o
one has a vested right in rules of the common law. * * * The great office of
statutes is to remedy defects in the common law as they are developed, and to
adapt it to new circumstances.” Fassig v. State ex rel. Turner (1917), 95 Ohio St.
232, 248, 116 N.E. 104. See Leis v. Cleveland Ry. Co. (1920), 101 Ohio St. 162,



                                         13
                             SUPREME COURT OF OHIO




128 N.E. 73, paragraph one of the syllabus (because there is no property or vested
right in rules of the common law, “they may be added to or repealed by legislative
authority”); see also Munn v. Illinois (1876), 94 U.S. 113, 134, 24 L.Ed. 77 (there
is no vested interest in any rule of the common law; alteration of the common law
is permissible unless prohibited by specific constitutional limitations).
       {¶ 53} “ ‘ “ ‘This court would encroach upon the Legislature’s ability to
guide the development of the law if we invalidated legislation simply because the
rule enacted by the Legislature rejects some cause of action currently preferred by
the courts. * * * Such a result would offend our notion of the checks and balances
between the various branches of government, and the flexibility required for the
healthy growth of the law.’ ” ’ ” Groch, 117 Ohio St.3d 192, 2008-Ohio-546, 883
N.E.2d 377, ¶ 118, quoting Sedar v. Knowlton Constr. Co. (1990), 49 Ohio St.3d
193, 202, 551 N.E.2d 938, quoting Klein v. Catalano (1982), 386 Mass. 701, 712-
713, 437 N.E.2d 514, and Freezer Storage, Inc. v. Armstrong Cork Co. (1978),
476 Pa. 270, 280-281, 382 A.2d 715.
       {¶ 54} As this court has often recognized, workers’ compensation laws
are the result of a unique compromise between employees and employers, in
which employees give up their common-law remedy and accept possibly lower
monetary recovery, but with greater assurance that they will receive reasonable
compensation for their injury. Employers in turn give up common-law defenses
but are protected from unlimited liability. See, e.g., Bickers v. W. & S. Life Ins.
Co., 116 Ohio St.3d 351, 2007-Ohio-6751, 879 N.E.2d 201, ¶ 19; Arrington v.
DaimlerChrysler Corp., 109 Ohio St.3d 539, 2006-Ohio-3257, 849 N.E.2d 1004,
¶ 19; Holeton v. Crouse Cartage Co. (2001), 92 Ohio St.3d 115, 119, 748 N.E.2d
1111; Blankenship, 69 Ohio St.2d at 614, 23 O.O.3d 504, 433 N.E.2d 572.
       {¶ 55} For the reasons that follow, we hold that current R.C. 2745.01 does
not violate the right to an open court or the right to a remedy and that the statute
provides for meaningful remedies.




                                         14
                                      January Term, 2010




         {¶ 56} First, R.C. 2745.01 is not retroactive and, therefore, has no effect
on employees whose causes of action arose before the statute’s effective date and
whose claims have vested.
         {¶ 57} Second, R.C. 2745.01 allows employees to recover for an
intentional tort for injuries that result from a deliberate intent to injure. R.C.
2745.01(A) and (B).
         {¶ 58} Third, R.C. 2745.01 allows recovery for an intentional tort for
situations involving the deliberate removal of an equipment safety guard or
deliberate misrepresentation of a toxic or hazardous substance. R.C. 2745.01(C).
The claims listed in R.C. 2745.01(D), such as discrimination, sexual harassment,
and retaliation, are unaffected by this enactment.
         {¶ 59} Fourth, workers’ compensation recovery is a meaningful remedy
for workers whose injuries result from conduct committed with an intent less than
deliberate intent, such as conduct that is reckless (as it is under our current case
law). Furthermore, when an injury results from an employer’s violation of a
specific safety requirement, an additional recovery by the injured worker is
constitutionally available. Section 35, Article II of the Ohio Constitution.4
         {¶ 60} The General Assembly enacted R.C. 2745.01 pursuant to its
authority to modify the rules of the common law. “The power to alter or abolish a
common-law cause of action necessarily includes the power to modify any
associated remedy.” Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d
420, ¶ 132 (Cupp, J., concurring), citing State v. Barlow (1904), 70 Ohio St. 363,
374-375, 71 N.E. 726. Meaningful remedies through the workers’ compensation


4. The final sentence of Section 35, Article II of the Ohio Constitution provides: “When it is
found, upon hearing, that an injury, disease or death resulted because of [the] failure by the
employer [to comply with any specific requirement for the protection of the lives, health or safety
of employees], such amount as shall be found to be just, not greater than fifty nor less than fifteen
per centum of the maximum award established by law, shall be added by the board [i.e., the
Industrial Commission of Ohio], to the amount of the compensation that may be awarded on
account of such injury, disease, or death * * *.”




                                                 15
                              SUPREME COURT OF OHIO




system are available for those employees whose claim against their employer falls
short of the statutory elements necessary for an employer intentional tort. We
answer the second and third certified questions in the negative and hold that R.C.
2745.01, as enacted by Am.H.B. No. 498, effective April 7, 2005, does not violate
the right to a remedy or the right to an open court of Section 16, Article I of the
Ohio Constitution.
2. Right to Trial by Jury (Section 5, Article I, Ohio Constitution)
       {¶ 61} The first certified question asks whether R.C. 2745.01 violates the
right to trial by jury. Section 5, Article I of the Ohio Constitution provides that
“[t]he right of trial by jury shall be inviolate, except that, in civil cases, laws may
be passed to authorize the rendering of a verdict by the concurrence of not less
than three-fourths of the jury.” The jury-trial right conferred by Section 5, Article
I (and by the analogous Seventh Amendment to the United States Constitution) is
“one of the most fundamental and long-standing rights in our legal system, having
derived originally from the Magna Carta.” Arbino, 116 Ohio St.3d 468, 2007-
Ohio-6948, 880 N.E.2d 420, ¶ 31. See Arrington, 109 Ohio St.3d 539, 2006-
Ohio-3257, 849 N.E.2d 1004, ¶ 21 (right to trial by jury was “[d]esigned to
prevent government oppression and to promote the fair resolution of factual
issues”).
       {¶ 62} Petitioners argue that requiring employees to show an employer’s
deliberate intent to injure in order to recover civil damages “would deprive the
victims of non-deliberate intentional tortfeasors of their right to trial by jury” and
that “[a]ny deprivation of the right to bring a civil action amounts to an ipso facto
deprivation” of that right.
       {¶ 63} Petitioners’ arguments fail to take into account that the right to a
jury trial is not absolute. Section 5, Article I applies only to those causes of action
to which the right attached at common law when Section 5 was adopted. Arbino
at ¶ 32. Moreover, Section 5’s specific guarantee is that a jury will resolve any




                                          16
                                 January Term, 2010




questions of fact, and a challenge to a statute under that section will succeed “only
if the statute actually intrudes upon the jury’s fact-finding function.” Id. at ¶ 34,
90.
       {¶ 64} The right to trial by jury does not act as “a limit on the ability of
the legislature to act within its constitutional boundaries.” Id., 116 Ohio St.3d
468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 126 (Cupp, J., concurring). “[I]t is
long-settled constitutional law that it is within the power of the legislature to alter,
revise, modify, or abolish the common law as it may determine necessary or
advisable for the common good.” Id. at ¶ 131. Thus, the right to trial by jury
does not prevent the General Assembly from altering a cause of action. Id. at ¶
131-132.
       {¶ 65} In Arrington, we observed that employer intentional-tort claims
typically retain a right to trial by jury because, under Blankenship, intentional
torts do not arise from employment, and the employer thus loses immunity from a
common-law suit. 109 Ohio St.3d 539, 2006-Ohio-3257, 849 N.E.2d 1004, ¶ 24,
citing Blankenship, 69 Ohio St.2d 608, 23 O.O.3d 504, 433 N.E.2d 572.
However, the General Assembly enacted R.C. 2745.01 under its authority to alter
a common-law cause of action, and it acted within the bounds of its authority in
setting the parameters of an employer intentional tort.
       {¶ 66} With R.C. 2745.01, the General Assembly has in effect determined
that injuries to an employee resulting from an employer’s actions that fall short of
deliberate intent do arise from employment.             An employee who cannot
demonstrate deliberate intent under R.C. 2745.01 has the same status as an
employee injured by the negligence of his employer. Both employees must seek
recovery pursuant to Ohio’s workers’ compensation statutes, and neither has a
constitutional right to a jury. See Arrington, 109 Ohio St.3d 539, 2006-Ohio-
3257, 849 N.E.2d 1004, at ¶ 25-26 (“We have never held that a worker seeking to
participate in the [workers’ compensation fund] is entitled to a trial by jury



                                          17
                             SUPREME COURT OF OHIO




because of Section 5, Article I, Section 35, Article II, or any other constitutional
provision”).
       {¶ 67} An employee who can establish a prima facie case that his
employer deliberately intended to injure him is not prevented by R.C. 2745.01
from submitting his claim to a jury, for the jury to determine questions of fact.
Consequently, the statute does not violate the right to a trial by a jury, because it
does not intrude on the traditional province of the jury and it allows the jury to
determine damages when they are legally available.
       {¶ 68} Accordingly, we answer the first certified question in the negative
and hold that R.C. 2745.01, as enacted by Am.H.B. No. 498, effective April 7,
2005, does not violate the right to a jury trial conferred by Section 5, Article I of
the Ohio Constitution.
3. Due Process (Section 16, Article I, Ohio Constitution)
       {¶ 69} The fourth certified question asks whether R.C. 2745.01 violates
the right to due process of law. As noted above, this court has recognized that the
“due course of law” aspect of Section 16, Article I is the equivalent of the Due
Process Clause of the United States Constitution. See also Arbino, 116 Ohio
St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 48.
       {¶ 70} Petitioner asserts that we are required to apply strict scrutiny to our
review of the statute’s effect on an employee’s right of due process because the
statute violates fundamental rights to an open court, to a remedy, and to a jury
trial. Under this standard, a statute will be held unconstitutional unless it is
necessary to promote a compelling governmental interest. Groch, 117 Ohio St.3d
192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 155; Sorrell, 69 Ohio St.3d at 423, 633
N.E.2d 504.
       {¶ 71} A statute that does not impinge upon a fundamental right, however,
will be reviewed under a rational-basis test. Under this test, a statute will be
upheld if it is rationally related to a legitimate government purpose and it is not




                                         18
                                 January Term, 2010




unreasonable or arbitrary. Groch at ¶ 157; Mominee v. Scherbarth (1986), 28
Ohio St.3d 270, 274, 28 OBR 346, 503 N.E.2d 717. “In conducting this review,
we must consider whether the General Assembly’s purposes in enacting the
legislation at issue provide adequate support to justify the statute’s effects.”
Groch at ¶ 157.
        {¶ 72} Because the statute does not impinge upon fundamental rights and
does not violate the right to an open court, the right to a remedy, or the right to
trial by jury, we reject petitioners’ argument that strict scrutiny should apply, and
we instead review under the rational-basis standard. See Groch at ¶ 156; Arbino,
116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 49.
        {¶ 73} As an initial matter, R.C. 2745.01 is not unreasonable or arbitrary.
As we noted in Kaminski, 125 Ohio St.3d 250, 2010-Ohio-1027, ___ N.E.2d ___,
at ¶ 99, “R.C. 2745.01 appears to harmonize the law of this state with the law that
governs a clear majority of jurisdictions.”         See, e.g., 6 Larson’s Workers’
Compensation Law (2008), Section 103.03 (“the common-law liability of the
employer cannot, under the almost unanimous rule, be stretched to include
accidental injuries caused by the gross, wanton, wilful, deliberate, intentional,
reckless, culpable, or malicious negligence, breach of statute, or other misconduct
of the employer short of a conscious and deliberate intent directed to the purpose
of inflicting an injury” [footnote omitted]); Talik, 117 Ohio St.3d 496, 2008-Ohio-
937, 885 N.E.2d 204, ¶ 32, citing 6 Larson’s Workers’ Compensation Law (2007)
103-10, Section 103.04[1] (“Ohio is one of only eight states that have judicially
adopted a ‘substantial certainty’ standard for employer intentional torts” [footnote
omitted]). It is not unreasonable or arbitrary to conform Ohio’s law of employer
intentional torts to that of a majority of jurisdictions.
        {¶ 74} Furthermore, R.C. 2745.01 is rationally related to legitimate
purposes. The two most important reasons for the exclusivity of the workers’
compensation remedy are “first, to maintain the balance of sacrifices between



                                           19
                             SUPREME COURT OF OHIO




employer and employee in the substitution of no-fault liability for tort liability
and, second, to minimize litigation, even litigation of undoubted merit.”          6
Larson’s Workers’ Compensation Law, Section 103.03.
       {¶ 75} As to the first important reason, “it must be remembered once
again that this is a no-fault system as to both employer and employee.” Id.
Conventional standards regarding what a “just” result might be are subordinated
to other concerns in this setting, and awards are routinely made to employees
injured as the result of their own misconduct. Id. See State ex rel. Gross v. Indus.
Comm., 115 Ohio St.3d 249, 2007-Ohio-4916, 874 N.E.2d 1162, ¶ 20, 22 (a
claimant who willfully or deliberately violates a workplace rule and is thereby
injured is not statutorily disqualified from receiving workers’ compensation
benefits; “[t]he no-fault nature of our workers’ compensation scheme is a
statutory mandate,” and in the absence of a statutory provision providing
otherwise, “workers’ compensation benefits may not be denied on the basis of
fault to a claimant who was injured in the course and scope of employment”).
Given that a claimant’s fault is irrelevant in most situations to his or her workers’
compensation recovery, it is not incongruous to likewise provide, as the General
Assembly has in R.C. 2745.01, that an employer’s liability for most injuries is
limited to the claimant’s recovery of workers’ compensation benefits.
       {¶ 76} As to the second important reason, “every presumption is on the
side of avoiding the imposition of the complexities and uncertainties of tort
litigation on the compensation process.” 6 Larson’s Workers’ Compensation
Law, Section 103.03. One of the fundamental pillars supporting Section 35,
Article II is the exclusivity of the no-fault compensation system. The inclusion of
this feature in Section 35, Article II underscores the importance the Constitution
places on avoiding litigation over workplace injuries.
       {¶ 77} No more extensive examination of the relationship between the
statute’s purposes and its effects is necessary. When conducting a rational-basis




                                         20
                                January Term, 2010




review, “ ‘we are to grant substantial deference to the predictive judgment of the
General Assembly.’ ” Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d
420, at ¶ 58, quoting State v. Williams (2000), 88 Ohio St.3d 513, 531, 728
N.E.2d 342. See also Groch, 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d
377, at ¶ 72. Courts may not “usurp the legislative function” by substituting their
judgment for that of a legislative authority. Cent. Motors Corp. v. Pepper Pike
(1995), 73 Ohio St.3d 581, 584, 653 N.E.2d 639.
       {¶ 78} The state manifestly has a legitimate interest in legislating in the
area of employer intentional torts. The fact that a clear majority of jurisdictions
apply standards the same as or similar to those contained in R.C. 2745.01 and the
well-established rationale behind Section 35, Article II, which underlies the
statute, establish that the statute furthers legitimate purposes that are neither
unreasonable nor arbitrary. Because R.C. 2745.01 survives rational-basis review
under the “due course of law” aspect of Section 16, Article I, we answer the
fourth certified question in the negative and hold that R.C. 2745.01, as enacted by
Am.H.B. No. 498, effective April 7, 2005, does not violate the right to due
process of law of Section 16, Article I of the Ohio Constitution.
4. Equal Protection (Section 2, Article I, Ohio Constitution)
       {¶ 79} The fifth certified question asks whether R.C. 2745.01 violates the
right to equal protection of the law. Ohio’s Equal Protection Clause, Section 2,
Article I of the Ohio Constitution, provides, “All political power is inherent in the
people. Government is instituted for their equal protection and benefit.” This
provision is interpreted as the equivalent of the federal Equal Protection Clause.
See Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, at ¶ 63.
       {¶ 80} Because no fundamental right or suspect class is implicated in this
case, we review R.C. 2745.01 under the rational-basis test. Oliver v. Cleveland
Indians Baseball Co. Ltd. Partnership, 123 Ohio St.3d 278, 2009-Ohio-5030, 915
N.E.2d 1205, ¶ 9. Under this test, a challenged statute will be upheld if the



                                         21
                              SUPREME COURT OF OHIO




classifications it creates bear a rational relationship to a legitimate government
interest or are grounded on a reasonable justification, even if the classifications
are not precise. Groch, 117 Ohio St.3d 192, 2008-Ohio-546, 883 N.E.2d 377, at ¶
82; Arbino at ¶ 49.
       {¶ 81} Petitioners assert that R.C. 2745.01 creates two classes of
intentional-tort victims:     employee victims and victims injured outside the
workplace. Petitioners further assert that employee victims are denied equal
protection under the statute because they must prove that the employer-tortfeasor
acted with deliberate intent to injure in order to recover damages, while
nonemployee victims can recover upon a showing that the tortfeasor acted only
with the belief that injury to the victim was substantially certain to occur.
       {¶ 82} For reasons similar to those that led us to conclude above that the
statute does not violate the due-course-of-law provision of Section 16, Article I,
we also find that R.C. 2745.01 does not violate the equal protection provision of
Section 2, Article I. Employee victims who can establish under the statute that
their injuries were caused by their employer’s deliberate intent may recover for an
intentional tort.     The statutory classifications petitioners complain of merely
recognize that employees suffering job-related injuries that are not the result of an
employer’s deliberate intent are not situated similarly to tort victims injured in,
say, a car accident or on the operating table. See Holeton, 92 Ohio St.3d at 131-
132, 748 N.E.2d 1111 (a tort victim who is injured on the job is not situated
similarly to a tort victim who is injured off the job; recovery by the former is
governed by the Workers’ Compensation Act, but recovery by the latter is not).
       {¶ 83} Moreover, the Ohio Constitution itself draws the classification
between persons who, as employees, are injured on the job and those persons who
are injured other than in the workplace. The workers’ compensation system
authorized by Section 35, Article II provides that employers who comply with the
requirements of that system “shall not be liable to respond in damages at common




                                          22
                                January Term, 2010




law or by statute for * * * death, injuries, or occupational disease” sustained by
employees on the job.        R.C. 2745.01 reasonably furthers the legitimate
constitutional purpose of maintaining the social bargain between employer and
employee inherent in the workers’ compensation relationship. Moreover, the
statute furthers another central purpose – minimizing litigation.
       {¶ 84} The General Assembly has permissibly modified the common law
of employer intentional torts through R.C. 2745.01 by establishing that an
employee who cannot demonstrate the deliberate intent of his employer to injure
him is situated similarly to other employees who recover within the workers’
compensation system. See Thompson, 164 Ohio St. at 79, 57 O.O. 96, 128
N.E.2d 111 (the General Assembly may, within constitutional limitations,
legislate to change the common law).          It is one of the General Assembly's
fundamental constitutional prerogatives to engage in line-drawing of this type.
       {¶ 85} Because the classifications created by R.C. 2745.01 bear a rational
relationship to a legitimate government interest and are grounded on a reasonable
justification, we answer the fifth certified question in the negative and hold that
R.C. 2745.01, as enacted by House Bill 498, effective April 7, 2005, does not
violate the right to equal protection of the law of Section 2, Article I of the Ohio
Constitution.
5. Separation of Powers
       {¶ 86} The sixth certified question asks whether R.C. 2745.01 violates the
separation of powers.
       {¶ 87} “The separation-of-powers doctrine represents the constitutional
diffusion of power within our tripartite government.          The doctrine was a
deliberate design to secure liberty by simultaneously fostering autonomy and
comity, as well as interdependence and independence, among the three branches.
See, e.g., Fairview v. Giffee (1905), 73 Ohio St. 183, 187, 76 N.E. 865; Zanesville
v. Zanesville Tel. & Tel. Co. (1900), 63 Ohio St. 442, 451, 59 N.E. 109;



                                         23
                             SUPREME COURT OF OHIO




Youngstown Sheet & Tube Co. v. Sawyer (1952), 343 U.S. 579, 635, 72 S.Ct. 863,
96 L.Ed. 1153 (Jackson, J., concurring). The doctrine ‘is “implicitly embedded in
the entire framework of those sections of the Ohio Constitution that define the
substance and scope of powers granted to the three branches of state
government.” ’ State ex rel. Bray v. Russell [2000], 89 Ohio St.3d 132, 134, 729
N.E.2d 359, quoting S. Euclid v. Jemison (1986), 28 Ohio St.3d 157, 159, 28
OBR 250, 503 N.E.2d 136. We previously explained as follows:
       {¶ 88} “ ‘ “[T]he people possessing all governmental power, adopted
constitutions, completely distributing it to appropriate departments.” Hale v.
State (1896), 55 Ohio St. 210, 214, 45 N.E. 199, 200. They vested the legislative
power of the state in the General Assembly (Section 1, Article II, Ohio
Constitution), the executive power in the Governor (Section 5, Article III, Ohio
Constitution), and the judicial power in the courts (Section 1, Article IV, Ohio
Constitution). They also specified that ‘ “ ‘[t]he general assembly shall [not] * *
* exercise any judicial power, not herein expressly conferred.’ ” ’ Section 32,
Article II, Ohio Constitution.’ ” Norwood v. Horney, 110 Ohio St.3d 353, 2006-
Ohio-3799, 853 N.E.2d 1115, ¶ 114-115, quoting State ex rel. Ohio Academy of
Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 462, 715 N.E.2d 1062; see
also State v. Hochhausler (1996), 76 Ohio St.3d 455, 463, 668 N.E.2d 457.
       {¶ 89} Petitioners assert that R.C. 2745.01 violates the separation-of-
powers doctrine because it “constitute[s] a legislative exercise of the judicial
power to weigh proof and rule on evidence in civil actions” and that the statute
“delegate[s] to the Industrial Commission of Ohio the exclusively judicial
function of adjudicating the civil recovery of certain intentional tort victims.”
       {¶ 90} Because the General Assembly has acted within its grant of power
to define the scope and contours of the tort of workplace intentional injury, the
separation-of-powers doctrine is not violated by requiring all employees whose
injuries are not the result of the statutorily defined tort of workplace intentional




                                          24
                                January Term, 2010




injury to recover within the workers’ compensation system. Such employees are
situated similarly to employees injured as the result of the employer’s negligence
or even recklessness for purposes of Section 35, Article II of the Ohio
Constitution. Just as the Industrial Commission does not exercise a judicial
function when it determines, pursuant to Section 35, the recovery for employees
who are injured as a result of negligence, recklessness, or other cause, the same is
true when the commission determines the recovery for employees who are injured
by more egregious conduct of an employer that falls short of deliberate intent.
       {¶ 91} In addition, R.C. 2745.01 does not attempt to remove from the
courts the power to adjudicate claims of employer intentional torts. The courts
retain the ability to handle such claims.
       {¶ 92} Accordingly, we answer the sixth certified question in the negative
and hold that R.C. 2745.01, as enacted by Am.H.B. No. 498, effective April 7,
2005, does not violate the separation-of-powers doctrine.
                                  III. Conclusion
       {¶ 93} As we noted in Groch, 117 Ohio St.3d 192, 2008-Ohio-546, 883
N.E.2d 377, ¶ 212, “It is not this court’s role to establish legislative policies or to
second-guess the General Assembly’s policy choices. ‘[T]he General Assembly
is responsible for weighing [policy] concerns and making policy decisions; we are
charged with evaluating the constitutionality of their choices. * * * Using a
highly deferential standard of review appropriate to a facial challenge to these
statutes, we conclude that the General Assembly has responded to our previous
decisions and has created constitutionally permissible limitations.’ (Emphasis
sic.) Arbino, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420, ¶ 113.”
       {¶ 94} In enacting R.C. 2745.01, the General Assembly has not exceeded
its authority to change the common law in the area of employer intentional torts.
Accordingly, we must uphold the constitutionality of the statute. In conclusion,
we answer the eight certified questions as follows:



                                            25
                                SUPREME COURT OF OHIO




       {¶ 95} In response to questions one through six: R.C. 2745.01, as enacted
by Am.H.B. No. 498, effective April 7, 2005, does not violate the Ohio
Constitution's trial-by-jury provision, the right-to-a-remedy and open-courts
provisions, the due-course-of-law provision, the equal protection provision, or the
separation-of-powers doctrine and is therefore constitutional on its face.
       {¶ 96} In response to question seven:        R.C. 2745.01, as enacted by
Am.H.B. No. 498, effective April 7, 2005, does not conflict with the legislative
authority granted to the General Assembly by Sections 34 and 35, Article II of the
Ohio Constitution.
       {¶ 97} In response to question eight:        R.C. 2745.01, as enacted by
Am.H.B. No. 498, effective April 7, 2005, does not eliminate the common-law
cause of action for an employer intentional tort.
                                                                       So answered.
       MOYER, C.J., and LUNDBERG STRATTON, O’DONNELL, and LANZINGER,
JJ., concur.
       O’CONNOR, J., concurs in the answers only.
       PFEIFER, J., dissents.
                                 __________________
       PFEIFER, J., dissenting.
       {¶ 98} I dissent from the majority opinion for the reasons stated in my
dissent in Kaminski v. Metal & Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-
1027, ___ N.E.2d ___. Additionally, I would hold that R.C. 2745.01 restricts
employees’ constitutional rights to a remedy and to open courts. Section 16,
Article I of the Ohio Constitution provides, “All courts shall be open, and every
person, for an injury done him in his land, goods, person, or reputation, shall have
remedy by due course of law, and shall have justice administered without denial
or delay.”




                                         26
                                January Term, 2010




        {¶ 99} R.C. 2745.01 purports to grant employees the right to bring
intentional-tort actions against their employers, but in reality defines the cause of
action into oblivion. An employee may recover damages under the statute only if
his employer deliberately intends to harm him. It is difficult to conjure a scenario
where such a deliberate act would not constitute a crime. Are we to believe that
criminally psychotic employers are really a problem that requires legislation in
Ohio?
        {¶ 100} No, the purpose of R.C. 2745.01 is to take away the right of Ohio
workers to seek damages for their employers’ intentional acts. As set forth by this
court in Fyffe v. Jeno’s, Inc. (1991), 59 Ohio St.3d 115, 570 N.E.2d 1108,
paragraphs one and two of the syllabus, to recover damages for a workplace
intentional tort, a plaintiff must prove that an employer knew of a dangerous
situation in the workplace but forced an employee to encounter that danger
knowing that an injury to the employee was substantially certain to result. The
ability to successfully prosecute a workplace intentional-tort claim was dependent
upon an extraordinary set of facts that took the employer-employee relationship
outside the norm contemplated by Ohio’s workers’ compensation statutes. Now,
an employee no longer has a remedy for such an injury.
        {¶ 101} The majority acknowledges that this court found fault with
former R.C. 2745.01 in Johnson v. BP Chems., Inc. (1999), 85 Ohio St.3d 298,
707 N.E.2d 1107, but asserts that the current version of R.C. 2745.01
“eliminate[s] many of the features identified by this court as unreasonable,
onerous, and excessive.” The central fact is that both versions render a workplace
intentional-tort claim illusory. Both versions eliminate a meaningful remedy for
injured workers in egregious cases. Both eliminate an employee’s right to seek
damages, including punitive damages, in a court of law. And both remove an
important check on employer behavior.              Former R.C. 2745.01 is as
distinguishable from the current version as a pig with lipstick is distinguishable



                                         27
                              SUPREME COURT OF OHIO




from a pig without; that one version is cosmetically different from the other is
irrelevant.
        {¶ 102} The majority answers the eighth certified question—“Does R.C.
§2745.01, as enacted by House Bill 498, effective April 7, 2005, do away with the
common law cause of action for employer intentional tort?”—in the negative. My
question is, “What’s left?”
                               __________________
        Barkan & Robon, Ltd., Joseph R. Deitz Jr., R. Ethan Davis, and James M.
Tuschman, for petitioners.
        Eastman & Smith, Ltd., Margaret Mattimoe Sturgeon, Robert J. Gilmer
Jr., and Sarah E. Pawlicki, for respondents.
        Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Elisabeth A. Long, Deputy Solicitor, and Robert X. Eskridge and Sharon A.
Jennings, Assistant Attorneys General, in support of respondents for amicus
curiae Attorney General of Ohio.
        Bricker & Eckler, L.L.P., Kurtis A. Tunnell, Anne Marie Sferra, and
Vladimir P. Belo, in support of respondents for amici curiae American Insurance
Association and Property Casualty Insurers Association of America.
        Porter, Wright, Morris & Arthur, L.L.P., Joseph W. Ryan Jr., and Daniel
B. Miller; and Oppenheimer, Wolff & Donnelly, L.L.P., and Mark S. Olson, in
support of respondents for amicus curiae International Association of Defense
Counsel.
        Garvin & Hickey, L.L.C., Preston J. Garvin, and Michael J. Hickey;
Bricker & Eckler, L.L.P., and Thomas R. Sant; and Vorys, Sater, Seymour &
Pease, L.L.P., and Robert A. Minor, in support of respondents for amici curiae
Ohio Chamber of Commerce, Ohio Chapter of the National Federation of
Independent Business, and Ohio Self-Insurers Association.




                                         28
                              January Term, 2010




       Vorys, Sater, Seymour & Pease, L.L.P., Richard D. Schuster, Michael J.
Hendershot, Kristi K. Wilhelmy, and Benjamin A. Shepler, in support of
respondents for amicus curiae Ohio Council of Retail Merchants.
                          ______________________




                                      29